PER CURIAM.
Appellant was convicted of assault with intent to rape and sentenced to three years imprisonment. He waived a jury trial and the evidence was heard by the trial judge sitting as a trier of fact.
The only question raised by this appeal is the sufficiency of the evidence to convict the defendant.
*45We have considered the briefs and the transcript of testimony and are of the view that the judgment is supported by credible evidence which was obviously believed by the trial judge. Appellant offered alibi witnesses, but the trier of fact chose to believe the victim who positively identified him.
No reversible error having been demonstrated, Burton v. State, 128 So.2d 765 (Fla.App.2d 1961), the judgment appealed is
Affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.